235 F.3d 2 (1st Cir. 2000)
UNITED STATES OF AMERICA, Appellee,v.JOHN O. BROWN, Defendant, Appellant.
No. 00-1046.
United States Court of Appeals, For the First Circuit.
Heard Dec. 4, 2000.Decided December 18, 2000.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW HAMPSHIRE. Hon. Paul J. Barbadoro, U.S. District Judge.
Leslie Feldman-Rumpler, by appointment of the court, for  appellant.
Peter E. Papps, Assistant United States Attorney, with whom Paul M. Gagnon, United States Attorney, was on brief, for  appellee.
Before  Selya and Stahl, Circuit Judges, and Lisi,* District Judge.
SELYA, Circuit Judge.


1
A federal grand jury charged  defendant-appellant John O. Brown with distributing cocaine and  cocaine base in violation of 21 U.S.C. § 841(a)(1).  The  appellant pleaded guilty to both counts of the indictment.  The  district court thereafter sentenced him to a twenty-four month  incarcerative term, followed by a five-year period of supervised  release.  The court ordered several conditions of supervision. These strictures required the appellant, inter alia, to enter a  drug-and-alcohol-addiction treatment program and to "abstain  from the use of alcoholic beverages and/or all other intoxicants  during and after the course of treatment."  Although the court  afforded both the government and the appellant an opportunity to  protest these conditions, neither party objected.


2
In this forum, the appellant sings a different tune. His appellate counsel argues that the imposition of the special  condition directing the appellant to refrain from the  consumption of alcoholic beverages throughout the supervised  release period (the "stay dry" condition) constitutes a  departure from the sentencing guidelines and must be vacated  because the court did not give adequate advance notice of its  intention so to depart.  Alternatively, counsel argues that this  special condition bears no reasonable relationship to the crime  that the appellant committed and thus imposes a greater  deprivation of his liberty than is necessary or permissible. After a methodical review of the record, we reject these  afterthought assertions.


3
We begin with the standard of review.  Typically, the  court of appeals reviews a district court's imposition of a  special condition of probation or supervised release for abuse  of discretion.  United States v. Phaneuf, 91 F.3d 255, 262 (1st  Cir. 1996).  That standard shifts, however, when the sentencing  court affords the defendant an opportunity to object to the  condition but the defendant holds his tongue.  In that event,  appellate review is for plain error.  Id.  So too when the nisiprius court manifests an intention to depart from the sentencing  guidelines and the defendant fails to remark the absence of  advance notice.  United States v. Mangone, 105 F.3d 29, 35 (1st  Cir. 1997).


4
The more deferential standard obtains here.  Despite  ample opportunity, the appellant interposed no objection below either to the special "stay dry" condition of supervised release  or to any ostensible lack of notice in connection with its  imposition.  Consequently, our review is for plain error.  Fed.  R. Crim. P. 52(b).  As we have said, "[t]he plain error hurdle  is high."  United States v. Hunnewell, 891 F.2d 955, 956 (1st  Cir. 1989).  Under that standard, we may set aside the  challenged portion of the instant sentence if, and only if, the  appellant succeeds in showing "an obvious and clear error under  current law that affected his substantial rights."  Phaneuf, 91 F.3d at 263.  Even then, we may decline to correct an error that  does not "seriously affect the fairness, integrity or public  reputation of judicial proceedings."  United States v. Olano,  507 U.S. 725, 736 (1993) (citations and internal quotation marks  omitted).  With this frame of reference, we turn to the  appellant's particularized claims of error.


5
The appellant's contention that he did not receive  adequate advance notice of the sentencing court's intention to  impose the "stay dry" condition deserves short shrift.  This  contention derives from Burns v. United States, 501 U.S. 129  (1991), in which the Supreme Court held that a district court,  acting sua sponte, may not upwardly depart from the guideline  sentencing range without first notifying the defendant of its  intention to do so and "specifically identify[ing] the ground on  which the district court is contemplating an upward departure." Id. at 138-39.  But Burns dealt with departures from the  guidelines -- sentences that, virtually by definition, deviate  from those typically imposed on similar offenders for similar  offenses.  See United States v. Harotunian, 920 F.2d 1040, 1042-43 (1st Cir. 1990) (defining a departure as a sentence outside  the guideline sentencing range); Bruce M. Selya & Matthew Kipp, An Examination of Emerging Departure Jurisprudence Under the  Federal Sentencing Guidelines, 67 Notre Dame L. Rev. 1, 9-13  (1991) (describing role of departures under sentencing  guidelines).  Here, however, the appellant's guideline  sentencing range included a term of supervised release.  See USSG §5D1.1.  A supervised release term is an integral part of  a sentence, separate from and in addition to immurement.  Seeid. §7A2(b).  But supervision has meaning only to the extent  that the conditions of the defendant's release are clearly  established.  Thus, the guidelines contemplate (and give the  appellant constructive notice) that the sentencing court will  tailor supervised release conditions to fit the circumstances of  the offense and the characteristics of the offender.  United  States v. Amer, 110 F.3d 873, 883 (2d Cir. 1997).  Consequently,  a defendant rarely, if ever, will be able to claim unfair  surprise when the sentencing court establishes the conditions of  supervised release.


6
This case is archetypical.  A standard condition of  supervised release prohibits excessive drinking.  USSG  §5D1.3(c)(7).  The sentencing court's crafting of the "stay dry"  condition merely amplified this standard condition.  Under those  circumstances, we do not believe that the imposition of the  "stay dry" condition plausibly can be considered a "departure"  as that term is used in the lexicon of the sentencing  guidelines.  Thus, Burns is inapposite here.


7
The appellant nonetheless insists that we should create  a Burns-type model for supervised release conditions.  He  supports this argument by embracing decisions that have  analogized to Burns in requiring notice to a defendant that the  court is contemplating a sentence that will include compulsory  registration as a sex offender.  E.g., United States v. Bartsma,  198 F.3d 1191, 1199-1200 (10th Cir. 1999); United States v. Coenen, 135 F.3d 938, 943 (5th Cir. 1998).  But requiring  registration as a sex offender is different, in type and kind,  from any of the ususal conditions attached to supervised  release.  Registration is less concerned with regulation or  monitoring of an individual's ongoing behavior than with notice  to the community at large of the individual's status and  proclivities.  Because that highly idiosyncratic requirement  differs so widely from the imposition of a "stay dry" condition,  we reject the appellant's proffered analogy.


8
Putting Bartsma and Coenen to one side -- we take no  view of the correctness vel non of those decisions -- we think it  is fair to say that appellate tribunals have been reluctant to  impose Burns-like obligations on sentencing courts in respect to  special conditions of probation or supervised release.  E.g., United States v. Warren, 186 F.3d 358, 366 n.5 (3d Cir. 1999)  (declining to extend Burns rationale to cover imposition of  condition restricting travel outside of the United States); United States v. Mills, 959 F.2d 516, 519 (5th Cir. 1992)  (holding that an "occupational restriction . . . is not an  'upward departure' because it falls within the range of  sentencing conditions available . . . under the Guidelines"). We share this reluctance.  We hold, therefore, that where, as in  this case, a special condition of probation or supervised  release falls within the general range of sentencing options  made available under the guidelines, a defendant is not entitled  to advance notice of the sentencing court's intention to impose  that condition.


9
This leaves the appellant's alternate argument:  that  the facts of this case do not warrant the imposition of a "stay  dry" condition.  In assessing that asseveration, it must be  borne in mind that the purpose of a supervised release term is  "to ease a prisoner's return to civilian life."  United States v. Joseph, 109 F.3d 34, 36 (1st Cir. 1997).  To accomplish this  without placing the public at undue risk, Congress compiled a  list of factors that bear upon the fashioning of supervised  release conditions.  See 18 U.S.C. § 3563(b) (incorporated by  reference in 18 U.S.C. § 3563(d)).  This statutory scheme  requires the sentencing court to consider, inter alia, "the  nature and circumstances of the offense and the history and  characteristics of the defendant."  Id. § 3553(a)(1).  It also  directs the court to consider what may be necessary "to provide  the defendant with needed . . . correctional treatment."  Id. §  3553(a)(2)(D).


10
The sentencing guidelines -- we refer to the 1998  edition, with amendments which took effect prior to the date of  sentencing (December 21, 1999), see Harotunian, 920 F.2d at  1041-42 -- amplify this basic structure.  They provide for four  general classes of conditions in respect to supervised release. See USSG §5D1.3.  The first class comprises certain mandatory  conditions that must be imposed.  Id. §5D1.3(a)(1)-(7).  The  second class comprises certain standard conditions that a  sentencing court ordinarily will want to impose.  Id. §5D1.3(c)(1)-(15).  The third class comprises "special  conditions" which the court is authorized to impose under  certain circumstances and on a case-by-case basis.  Id. §  5D1.3(d), (e).  The fourth class is more open-ended:  the  guidelines provide the sentencing court with discretion to:


11
impose other conditions of supervised  release to the extent that such conditions  (1) are reasonably related to (A) the nature  and circumstances of the offense and the  history and characteristics of the  defendant; (B) the need for the sentence  imposed to afford adequate deterrence to  criminal conduct; (C) the need to protect  the public from further crimes of the  defendant; and (D) the need to provide the  defendant with needed educational or  vocational training, medical care, or other  correctional treatment in the most effective  manner; and (2) involve no greater  deprivation of liberty than is reasonably  necessary for the purposes set forth above  and are consistent with any pertinent policy  statements issued by the Sentencing  Commission.


12
Id. §5D1.3(b).


13
Here, the sentencing court imposed the "stay dry"  condition under the aegis of section 5D1.3(b).1  The question,  then, is whether the court committed plain error in ordering the  appellant's total abstinence from alcohol during the period of  supervised release.  We think not.


14
In assessing the propriety of the special condition at  issue here, we do not write on a pristine page.  The case at  hand evokes memories of United States v. Thurlow, 44 F.3d 46  (1st Cir. 1995) (per curiam).  Thurlow, too, argued that the  imposition of a special condition of supervised release barring  the consumption of alcoholic beverages contravened the law.  We  determined that such a condition was not per se impermissible,  and we found ample evidence in the record to support the court's  decision to impose it.  Id. at 47.  We cautioned, however, that  we were not giving carte blanche to the indiscriminate  imposition of such a condition.  Id. at 47 n.3.  In fidelity to  that caveat, we must mine the instant record to determine  whether the sentencing court had a reasonable basis for the  imposition of a "stay dry" condition.


15
The government claims that the supervised release  condition at issue here is reasonably related to (i) the nature  and circumstances of the offense, (ii) the history and  characteristics of the offender, and (iii) the protection of the  public from further criminal conduct at the offender's hands. The appellant disputes this characterization.  He says, in  effect, that the "stay dry" condition is raw punishment.  In his  view, it bears only a tangential relationship to the offense of  conviction, misconstrues his prior lifestyle, and is an overly  draconian response to the perceived need for safeguarding  society.  In sorting out these conflicting assessments, the  critical test is whether the challenged condition is  sufficiently related to one or more of the permissible goals of  supervised release.  United States v. Bull, 214 F.3d 1275, 1278  (11th Cir. 2000); United States v. Crandon, 173 F.3d 122, 127  (3d Cir. 1999); United States v. Carter, 159 F.3d 397, 400 (9th  Cir. 1998); United States v. Wilson, 154 F.3d 658, 667 (7th Cir.  1998); United States v. Johnson, 998 F.2d 696, 697 (9th Cir.  1993).


16
In the circumstances of this case, we think that the  "stay dry" condition passes this test.  The record reflects a  meaningful connection between the condition and the appellant's  criminal history.  The presentence investigation report makes  manifest that alcohol was a contributing factor in a number of  previous crimes committed by the appellant.  The appellant's  eleven prior convictions included a 1984 incident when, at age  twenty, he was charged with public drinking and resisting  arrest.  He pleaded guilty to the latter charge and was fined. Two years later, he was arrested for possession of alcohol in a  park, found guilty, and fined.  In 1997, he was charged with  driving while intoxicated, pleaded nolo contendere, was fined,  and had his license revoked for six months.  This chronology  supports a finding that the appellant has had a longstanding  problem with alcohol.


17
The same facts connect the special condition to the  security of the public.  Those facts show that the appellant has  demonstrated a propensity to commit crimes when intoxicated.  As  to the relationship between the special condition and the  offense of conviction, it is hardly a secret that there is a tie  between drug abuse and alcohol abuse -- and the appellant  admitted at the disposition hearing that he is a substance  abuser in need of treatment.  Yet treatment alone, without some  form of disciplined follow-up, is unlikely to prove successful  in the long run.  The "stay dry" condition imposed by the  district court ensures a modicum of ongoing attention to an  admitted problem.  It also serves to effectuate the appellant's  stated goal, which he repeatedly proclaimed to the sentencing  court, of remaining drug-free.


18
Finally, the lower court made a supportable finding  that the appellant sold drugs to feed his addiction -- and the  appellant does not challenge that finding on appeal.  This  suggests that the special condition may help to deter the  appellant from further wrongdoing.  And deterrence is an  appropriate consideration when imposing supervised release  conditions.  See Phaneuf, 91 F.3d at 263.


19
The appellant does not seriously dispute the nuts and  bolts of the district court's findings, but, rather, launches a  more generalized attack.  He argues that the cases in which the  imposition of similar conditions have been upheld involved more  pronounced links between alcohol ingestion and the offense of  conviction, or more flagrant histories of alcohol abuse, or  both.  E.g., United States v. Cooper, 171 F.3d 582, 586 (8th  Cir. 1999); Carter, 159 F.3d at 399-400; United States v. Wesley, 81 F.3d 482, 484 (4th Cir. 1996).  But these differences  are matters of degree -- and the sentencing court is in the best  position to determine where to draw the line.  Here, the court  listened to the appellant's impassioned pleas for substance  abuse treatment, envisioned a clear relationship between alcohol  use and the appellant's criminal history, and drew that line on  the side of caution.  It is difficult to fault the court for  following that prudential course.  Cf. United States v. Ruiz,  905 F.2d 499, 508 (1st Cir. 1990) (acknowledging that "where  there is more than one plausible view of the circumstances, the  sentencing court's choice among supportable alternatives cannot  be clearly erroneous").


20
We need go no further.  Virtually all conditions of  supervised release restrict a defendant's liberty.  The hallmark  that separates impermissible conditions from permissible ones is  whether, on a given set of facts, a particular restriction is  clearly unnecessary.  The record in this case, viewed as a  whole, limns an adequate relationship between the nature and  circumstances of the offense, the demonstrated propensities of  the offender, and the special condition attached to the  offender's release.  No more is exigible.  Consequently, the  court below did not commit plain error in imposing abstinence  from the consumption of alcoholic beverages as a special  condition of supervised release.


21
Affirmed.



Notes:


*
 Of the District of Rhode Island, sitting by designation.


1
 The government suggests that the special condition also  might be viewed as an adjunct to the sentencing court's  authority to require a defendant who is an abuser of narcotics  to participate in a suitable treatment program and to undergo  periodic "testing to determine whether the defendant has  reverted to the use of drugs or alcohol." USSG §5B1.3(d)(4).  We  do not see what this reclassification would add to the equation. Accordingly, we do not pursue the point.